The final decree in this case should be affirmed on the authority of Lake Mabel Development Corp. v. Bird, 99 Fla. 253,126 Sou. Rep. 356; Day v. Weadock, 101 Fla. 333,134 Sou. Rep. 525, holding that a final decree in equity will be affirmed where entire case shows errors, if any, in pleading or procedure, have not resulted in a miscarriage of justice.
But said decree should be modified so as to divide the *Page 1131 
costs and impose such costs, both in the lower court and in this court, equally upon complainants and defendants it appearing that neither of the adverse parties has been diligent in avoiding the necessity for the expenses of this litigation. Chandler v. Sherman, 16 Fla. 99.
Modified and affirmed.
BUFORD, C.J., AND WHITFIELD AND ELLIS, J.J., concur.
TERRELL, J., dissents.
BROWN, J., not participating.